AGREEMENT AND DECLARATION OF TRUST of Wakefield Alternative Series Trust a Delaware Statutory Trust TABLE OF CONTENTS Page ARTICLE I. Name and Definitions 1 Section 1 Name. 2 Section 2. Registered Agent and Registered Office; Principal Place of Business. 2 (a) Registered Agent and Registered Office. 2 (b) Principal Place of Business. 2 Section 3. Definitions 2 (a) "1940 Act" 2 (b) "Affiliated Person" 2 (c) "Assignment". 2 (d) "Board of Trustees" 2 (e) "By-Laws" 2 (f) "Certificate of Trust" 2 (g) "Code" 2 (h) "Commission" 2 (i) "Delaware Act" 2 (j) "Declaration of Trust" 2 (k) "General Liabilities" 3 (l) "Interested Person" 3 (m) "Investment Adviser" or "Adviser" 3 (n) "Majority Shareholder Vote" 3 (o) "National Financial Emergency" 3 (p) "Person" 3 (q) "Principal Underwriter" 3 (r) "Series" 3 (s) "Shares" 3 (t) "Shareholder" 3 (u) "Trust" 3 (v) "Trust Property" 3 (w) "Trustee" or "Trustees". 4 ARTICLE II. Purpose of Trust 4 ARTICLE III. Shares 7 Section 1. Division of Beneficial Interest. 7 Section 2. Ownership of Shares 8 Section 3. Investments in the Trust 9 Section 4. Status of Shares and Limitation of Personal Liability 9 Section 5. Power of Board of Trustees to Change Provisions Relating to Shares 9 i Section 6. Establishment and Designation of Series 10 (a) Assets Held with Respect to a Particular Series 10 (b) Liabilities Held with Respect to a Particular Series 11 (c) Dividends, Distributions, Redemptions and Repurchases 12 (d) Voting 12 (e) Equality 12 (f) Fractions 12 (g) Exchange Privilege 12 (h) Combination of Series 13 (i) Elimination of Series 13 Section 7. Indemnification of Shareholders 13 ARTICLE IV. The Board of Trustees 13 Section 1. Number, Election and Tenure 13 Section 2. Effect of Death, Resignation, Removal, etc. of a Trustee 14 Section 3. Powers 14 Section 4. Chairman of the Trustees 15 Section 5. Payment of Expenses by the Trust 16 Section 6. Payment of Expenses by Shareholders 16 Section 7. Ownership of Trust Property 16 Section 8. Service Contracts. 16 ARTICLE V. Shareholders' Voting Powers and Meetings 18 Section 1. Voting Powers 18 Section 2. Meetings 18 Section 3. Quorum and Required Vote 18 Section 4. Shareholder Action by Written Consent without a Meeting 19 Section 5. Record Dates 19 Section 6. Derivative Actions 20 Section 7. Additional Provisions 20 ARTICLE VI. Custodian 20 Section 1. Appointment and Duties 20 Section 2. Central Certificate System 21 ARTICLE VII. Net Asset Value, Distributions and Redemptions 21 Section 1. Determination of Net Asset Value, Net Income and Distributions 21 Section 2. Redemptions at the Option of a Shareholder 22 Section 3. Redemptions at the Option of the Trust 23 ii ARTICLE VIII. Compensation and Limitation of Liability of Officers and Trustees 23 Section 1. Compensation 23 Section 2. Indemnification and Limitation of Liability. 23 Section 3. Officers and Trustees' Good Faith Action, Expert Advice, No Bond or Surety 24 Section 4.
